                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
ADRIANO CORTEZ,                     )
                                    )
              Plaintiff,            )
                                    )                Civil Action No.
              v.                    )                21-11041-FDS
                                    )
COREY STEINBERG, Assistant United )
States Attorney, et al.,            )
                                    )
              Defendants.           )
____________________________________)

                                             ORDER

SAYLOR, C.J.

       On June 21, 2021, Adriano Cortez filed a pro se complaint alleging that his civil rights

were violated by several federal prosecutors and a task force officer for the Drug Enforcement

Administration (“DEA”).

       The court’s records indicate that Cortez has another action now pending against two of

the same defendants. See Cortez v. Steinberg, et al., 21-10870-FDS (filed May 25, 2021). A

comparison of the complaint in this action with the complaint in the other action reveals that the

pleadings are identical but for the additional claims against the DEA agent and the acting United

States Attorney.

       Under the prior-pending-action doctrine, “the pendency of a prior action, in a court of

competent jurisdiction, between the same parties, predicated upon the same cause of action and

growing out of the same transaction, and in which identical relief is sought, constitutes good

ground for abatement of the later suit.” O'Reilly v. Curtis Pub. Co., 31 F. Supp. 364, 364-65 (D.

Mass. 1940).
        Here, the Court finds that it would be appropriate to have plaintiff’s claims resolved in

the first-filed action.

        Accordingly, it is hereby ORDERED that the clerk shall enter the Cortez’s complaint in

Cortez v. Steinberg, et al., 21-10870-FDS, as plaintiff’s amended complaint and close this action.

So Ordered.


                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: June 29, 2021                                  Chief Judge, United States District Court




                                                 2
